             Case 2:20-cv-02119-TLN-AC Document 1 Filed 10/23/20 Page 1 of 4


1    LOUIS G. BEARY, ESQ. / SBN 152341
     Law Offices of Louis G. Beary
2
     5000 Roberts Lake Road, Suite B
3    Rohnert Park, CA 94928
     Phone:     (707) 495-4454
4    Facsimile: (707) 586-0218
5
     Attorneys for Plaintiff
6

7                                     UNITED STATES DISTRICT COURT
8                                   EASTERN DISTRICT OF CALIFORNIA
9

10   RIVER RAY,                                         Case No.
11                             Plaintiff,               COMPLAINT FOR VIOLATION OF CIVIL
12                                                      RIGHTS AND DAMAGES
                   vs.
13
     COUNTY OF SACRAMENTO;                              JURY TRIAL DEMANDED
14
     SACRAMENTO COUNTY SHERIFF’S
15   DEPARTMENT; RANCHO CORDOVA
     POLICE DEPARTMENT; AND DOES 1 TO
16
     50,
17                  Defendants.

18                                           INTRODUCTION

19          This case arises out of the excessive force of several Officers employed by Sacramento

20   County, the Sacramento County Sheriff’s Office, and the Rancho Cordova Police Department on

21   July 23, 2019 when said Officers arrested Plaintiff River Ray for evading a peace officer and

22   other related charges. The excessive force used by these Officers resulted in severe and

23   permanent injuries to Plaintiff River Ray, including major trauma to his head which caused him

24   to be hospitalized in the ICU for several weeks.

25                                              PARTIES

26          1. Plaintiff herein, RIVER RAY, is, and at all times herein mentioned

27   was citizen of the United States.

28          2.     Defendant COUNTY OF SACRAMENTO is a governmental entity, duly



     COMPLAINT                                                                                        1
             Case 2:20-cv-02119-TLN-AC Document 1 Filed 10/23/20 Page 2 of 4


1
     organized and existing under the laws of the State of California.
2
            3.      Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT is a
3
     governmental entity, duly organized and existing under the laws of the State of California.
4
            4.      Defendant RANCHO CORDOVA POLICE DEPARTMENT is a
5
     governmental entity, duly organized and existing under the laws of the State of California.
6
            6.      Plaintiff is ignorant of the true names and capacities of Defendants DOES 1
7
     through 50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff is
8
     informed and believes and thereon alleges that each defendant so named is responsible in some
9
     manner for the injuries and damages sustained by Plaintiff as set forth herein. Plaintiff will
10
     amend his complaint to state the names and capacities of DOES 1-50, inclusive, when they have
11
     been ascertained.
12
            7.      DOES I through 25, inclusive, are police officers employed by Defendants acting
13
     within the course and scope of their employment by Defendants, and were directly involved in the
14
     detention, arrest and severe beating of Plaintiff. DOES 26 through 50, inclusive, are defendant
15
     police officers employed by Defendants, acting within the course and scope of their employment
16
     by Defendants, were employed in a supervisory capacity by Defendants and were responsible in
17
     some manner for properly and adequately hiring, retaining, supervising disciplining, and training
18   defendant police officers employed Defendants in the proper and reasonable making of detentions
19   and arrests.
20                                   STATEMENT OF THE FACTS
21          8.      On July 23, 2019 at approximately 3:00 p.m. Plaintiff was arrested near the
22   intersection of Olson Drive and Folsom Boulevard in Rancho Cordova, California, following a
23   police chase. On information and belief, the Officers involved in the arrest and detention of
24   Plaintiff used excessive force in detaining Plaintiff including, but not limited to, kneeling on his
25   head and neck, slamming his head and face into the pavement, hitting him with batons and other
26   objects, and punching and kicking Plaintiff.
27      9. Plaintiff is further informed and believes and thereon alleges that Plaintiff’s injuries were
28   a foreseeable harm resulting from Defendants’ failure to exercise the duty of care owed to



     COMPLAINT                                                                                           2
               Case 2:20-cv-02119-TLN-AC Document 1 Filed 10/23/20 Page 3 of 4


1
     Plaintiff, by intentionally using excessive force against the Plaintiff.
2
           10. The above-described intentional and/or negligent conduct by Defendants was a factual and
3
     proximate cause of Plaintiff’s damages.
4
           11. Plaintiff is informed and believes and thereon alleges that Defendants, by and through its
5
     supervisory employees, and agents, and DOES 1-50, inclusive, has and had a mandatory duty of
6
     care to properly and adequately hire train, retain, supervise, and discipline its police officers so as
7
     to avoid unreasonable risk of harm to detainees. With deliberate indifference, Defendants and
8
     DOES 1-50, inclusive, failed to take necessary, proper, and/or adequate measures to prevent the
9
     violation of Plaintiffs rights.
10
           12. Plaintiff is informed and believes and thereon alleges that Defendants, an DOES 1-50,
11
     inclusive, breached their duty of care to the public in that they failed to adequately train,
12
     supervise, and discipline their police officers in the proper making of detentions, arrests and
13
     use of force. This lack of adequate supervisorial training demonstrates the existence of an
14
     informal custom, policy, or practice of promoting, tolerating, and/or ratifying with deliberate
15
     indifference the continued making of unlawful detentions, arrests, and use of excessive and/or
16
     deadly force against detainees, by police officers DOES 1-50 inclusive, employed by
17
     Defendants.
18                                                DAMAGES
19         13. As a consequence of Defendants' violation of Plaintiffs federal civil rights under 42
20   U.S.C. § 1983 and the Fourteenth Amendment, Plaintiff RIVER RAY was physically, mentally,
21   and emotionally injured and damaged.
22         14. Plaintiff found it necessary to engage the services of private counsel to vindicate his rights
23   under the law. Plaintiff is therefore entitled to an award of attorney's fees and/or costs pursuant to
24   statute(s) in the event that he is the prevailing party in this action under 42 U.S.C.
25   §§§§ 1983, 1985-86 and 1988.
26   ///
27   ///
28   ///



     COMPLAINT                                                                                             3
             Case 2:20-cv-02119-TLN-AC Document 1 Filed 10/23/20 Page 4 of 4


1
                                       FIRST CAUSE OF ACTION
2
                                   (Violation of Plaintiff’s Civil Rights)
3
                                                (42 .S.C. §1983)
4
        15. Plaintiff hereby realleges and incorporates by reference herein paragraphs 1 through 14 of
5
     this Complaint as though fully set forth herein.
6
        16. Defendants, acting under color of state law, and without due process of law deprived
7
     Plaintiff of his civil rights by use of unreasonable, unjustified and excessive force and violence,
8
     causing injuries which resulted in severe and permanent injuries to Plaintiff, all without
9
     provocation and did attempt to conceal their excessive use of force and hide the true cause of
10
     Plaintiff’s injuries to deprive Plaintiff of his right to seek redress, all in violation of rights,
11
     privileges, and immunities secured by the First, Fourth, and Fourteenth Amendments to the United
12
     States Constitution.
13
            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
14
                                             JURY DEMAND
15      17. Plaintiff hereby demands a jury trial in this action.
16                                               PRAYER
17           WHEREFORE, plaintiff prays for relief as follows:
18          1. For general damages in a sum according to proof;
19          2. For punitive damages and exemplary damages in amounts to be determined according
20               to proof as to Defendants, defendant police officers and/or DOES 1-50 and/or each of
21               them;
22          3. For reasonable attorney’s fees pursuant to 42 U.S.C. § 1988;
23          4. For costs of suit herein incurred; and
24          5. For such other and further reliefs as the Court deems just and proper.
25
     Date: October 20, 2020                        SCRANTON LAW FIRM
26                                                 A Professional Corporation

27                                                 ___/s/ Louis G. Beary___
                                                   LOUIS G. BEARY, ESQ.
28
                                                   Attorney for Plaintiff


     COMPLAINT                                                                                        4
